Citation Nr: 1023301	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left hip, thigh, and 
foot disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1945 to June 
1949, August 1949 to August 1952, and August 1971 to August 
1973.  He also had a period of unverified service between 
August 1952 and August 1971.  The Veteran is in receipt of 
the Purple Heart, which was awarded during his third period 
of verified active duty and which denotes participation in 
combat.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim.  The Veteran 
presented testimony at a hearing at the RO in February 2005.  
A transcript is of record.  

The claim was remanded by the Board in April 2008 for 
additional development and to address due process concerns.  
In pertinent part, the RO/Appeals Management Center (AMC) was 
instructed to obtain VA treatment records and to schedule the 
Veteran for a VA examination.  The actions directed by the 
Board have been accomplished and the matter returned to the 
Board for appellate review.  

The Board also remanded a claim for service connection for a 
heart disorder in April 2008.  Service connection for 
ischemic heart disease was subsequently granted in a March 
2010 rating decision.  As such, that issue is no longer 
before the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left hip disorder, diagnosed as 
degenerative joint disease, is etiologically related to 
active service.  




2.  The Veteran's left foot disorder, diagnosed as 
degenerative joint disease, is etiologically related to 
active service.  

3.  A left thigh disorder is not etiologically related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip 
degenerative joint disease have been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for service connection for left foot 
degenerative joint disease have been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for service connection for a left thigh 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

In those cases where the evidence shows that the Veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  In Dalton v. Nicholson, 21 Vet. App. 23, 37 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) found that while § 1154(b) relaxes the 
evidentiary burden for a combat Veteran with respect to 
evidence of an in-service occurrence of an injury, it does 
not create a statutory presumption that the combat Veteran's 
disease or injury is automatically service-connected.  
Rather, there must still be competent evidence of an 
etiological relationship between an in-service injury and a 
current disability.

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks entitlement to service connection for a 
left hip, thigh, and foot disorder, which he contends is the 
result of active service.  He reports having to run and dive 
into fox holes so as to avoid being hit by artillery shells 
and bunking down in fox holes for months during combat 
operations.  The Veteran also recalls two specific instances 
where he injured his left hip/thigh/foot, the first while 
serving in Korea when a box of ammunition/artillery shells 
fell on him and a few other guys while they were trying to 
unload it from a dump truck and the second while serving in 
Vietnam and the helicopter he was in took rounds and was 
forced to make a hard landing, resulting in him getting 
banged up as people were trying to get out.  See February 
2005 hearing transcript; March 2007 statement in support of 
claim.  

The Board notes at this juncture that the in-service injuries 
as described by the Veteran will be conceded due to his 
receipt of a combat citation.  In addition, the Veteran's 
service treatment records reveal that at the time of his 
separation from service, he reported left knee and hip pain 
for 11 months with exercise.  See May 1973 report of medical 
examination.  Irrespective of this concession, the Board 
finds that the Veteran's assertions concerning the in-service 
injuries he sustained are both competent and credible.  See 
Layno, 6 Vet. App. at 470.  In light of the foregoing, the 
questions to be resolved in this case are whether the Veteran 
has a current left hip/thigh/foot disability as a result of 
service.  

The post-service medical evidence of record reveals that the 
Veteran underwent a lumbar microdiskectomy in December 2000.  
See record from Dr. H. Smisson.  Prior to this date, he 
reported left leg pain and there was objective evidence of a 
fairly significant weakness of dorsiflexion in his left foot.  
See November 2000 record from Dr. Smisson.  Another November 
2000 record contains an assessment of peripheral neuropathy 
of the left lower extremity.  See record from Dr. M. 
Glodener/Mercer Health Systems.  Subsequent to his surgery, 
the Veteran continued to exhibit weakness in the dorsiflexors 
of the left foot, which resulted in a left foot drop.  See 
e.g., January 2001 and March 2001 records from Dr. Smisson; 
January 2004 PM&RS consults note.

VA treatment records reveal that the Veteran reported left 
hip pain in February 2001, which he asserted had started 
since the surgery and felt might be related to a brace not 
fitting well.  See PM&RS consults note.  An x-ray of the left 
hip revealed mild degenerative joint disease as visualized in 
the neutral position.  See February 2001 imaging report.  

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in March 2005, at which time he reported 
being on the front line in Korea when a large jacket of 
artillery landed on his left thigh, causing significant 
bruising, ecchymosis and pain.  For the most part, he was 
asymptomatic for years until approximately 1999, when he 
noticed his left foot beginning to get weak, painful and 
cramping up.  He thereafter underwent surgery and since that 
time, he continued to complain of residual foot drop as well 
as some pain radiating down the lateral aspect of his thigh 
starting in his buttock and low back and radiating down the 
thigh and into the calf and top of the foot.  X-rays of the 
pelvis showed minimal degenerative changes of the hips.  
Femur examination was normal without any bony or soft tissue 
changes noted on x-ray.  The examiner stated that he was 
unable to relate the Veteran's hip arthritis to his in-
service injury to his left thigh.  The examiner indicated 
that the Veteran's left leg pain was related to his 
radiculopathy.  The diagnosis was left lower extremity 
radiculopathy with residual footdrop secondary to herniated 
nucleus pulposus.

The Board previously determined that the opinion rendered at 
the time of the March 2005 examination was predicated, at 
least in part, on a false premise such that the Veteran 
should be furnished a new examination.  Specifically, the 
opinion was largely predicated on the lack of relevant in-
service complaints and treatment.  As such, the opinion 
provided at the time of that examination will not be 
discussed.  

The Veteran underwent a VA C&P foot examination in July 2008, 
at which time his claims folder was reviewed.  In pertinent 
part, he reported noticing weakness in his left foot for the 
last five years and pain with difficulty in walking.  He did 
not recall any particular injury or episode possible for pain 
but felt that it was related to his back problem.  X-rays of 
the left foot showed a nonspecific ossific density lateral to 
the first MTP joint.  It was noted that this could be related 
to sequela of prior trauma or degenerative chance.  There 
were mild first MTP joint degenerative changes and calcaneal 
enthesopathic degenerative changes.  The Veteran was 
diagnosed with left foot drop with degenerative joint 
disease.  The examiner noted that the Veteran's left foot was 
normal except for dropped foot which is due to L4-5 
neurological deficit as a result of his back problem and 
radiculopathy.  The examiner also noted that the Veteran's 
present foot condition was only five years old and, 
therefore, is not likely to be related to the in-service 
disease or injury.  

The Veteran also underwent a VA C&P joints examination in 
July 2008, at which time his claims folder was reviewed.  In 
pertinent part, he reported that while serving in Korea in 
the 1950s, a stack of ammunition fell over on him and he was 
crushed beneath the weight, landing on his side.  The Veteran 
indicated that the weight was mostly on his left hip and 
thigh and this area was severely bruised and swollen.  He 
continued to have left hip pain through the years.  The 
Veteran also indicated that hip and knee pain had worsened 
since back surgery/foot drop.  Following physical examination 
of his left hip and knee, the Veteran was diagnosed with 
degenerative joint disease of the left hip and knee, 
aggravated by left foot drop.  It was the examiner's opinion 
that it is at least as likely as not that any current left 
hip/thigh and knee disability had its onset during active 
service or is related to any in-service disease or injury.  
The examiner indicated that she did not see documentation to 
reveal stated injury other than what was mentioned during 
appeals hearing in claims folder.  

The Veteran underwent another VA C&P feet examination in 
December 2009, at which time his claims folder was reviewed.  
The Veteran reported that he was in a 4.2 motor unit with 
rounds weighing about 50 pounds while serving in Korea and 
was loading and unloading rounds when he fell onto the left 
lower extremity with 



this heavy weight.  His left leg bothered him off and on 
after that.  The Veteran related that the left foot drop 
started after that and his lower back pain, which radiated to 
the left hip and leg, subsequently got worse and result in 
weakness in his left foot and leg, foot drop.  Following 
physical examination, the Veteran was assessed with left 
lower extremity paresis with foot drop secondary to old 
injury.  It was the examiner's opinion that it is more than 
likely than not that his current left foot and leg disability 
had its onset during active service and is definitely related 
to the in-service injury.  The rationale was that because of 
the injury where he fell down on his left lower extremity 
while trying to manage a 4.2 motor unit with rounds weighing 
that much, the Veteran obviously had an initial lower back 
injury resulting in a compression neuropathy to the left 
lower extremity which over time resulted in weakness.  The 
surgery that he had certainly helped to relieve some of the 
pain but did not help the current nerve damage that was 
already present and worsening.  

The Veteran underwent a VA C&P feet and joints examination in 
February 2010.  He reported that he was in a mortar platoon 
as a platoon sergeant during the Korean conflict and was 
under fire.  As he was running to collect ammunition that was 
stacked six to eight feet high and placed in 100 pound boxes, 
a stack of boxes fell over on him on the left hand side, 
knocking him to the ground.  The Veteran reported that he had 
some discomfort with his back, left hip and left lower 
extremity during service.  In 2000, he had low back pain with 
radiation to the left lower extremity and hip with inability 
to lift the left foot.  Medical follow up showed degenerative 
disk disease and foot drop.  Surgery in 2000 helped the pain 
but he continued with foot drop and now uses a brace.  
Following physical examination and discussion of x-ray 
reports, the Veteran was diagnosed with degenerative disk 
disease of the lumbar spine with noted atrophy to the left 
lower extremity.  It was the examiner's opinion that she 
could not resolve the issue of the Veteran's left hip and 
back without resorting to mere speculation.  The Veteran did 
not appear to have had a lot of medical follow up outside the 
military system until around 2000.  The Veteran's 
verbalization of an injury in the service is certainly within 
the realm of understanding of the causation of a lumbar spine 
injury.  The fact that the Veteran did not seek chronic 
medical follow up for that particular area is noted in the 
claims folder, and by his medical history, the Veteran does 
not seek medical follow up until a severe condition has 
developed.  He denied other injuries outside the military 
system.  

To summarize, the examiner who conducted the July 2008 VA 
feet examination diagnosed the Veteran with left foot drop 
with degenerative joint disease; the July 2008 VA joints 
examiner diagnosed the Veteran with degenerative joint 
disease of the left hip and knee, aggravated by left foot 
drop; the examiner who conducted the December 2009 VA C&P 
feet examination diagnosed the Veteran with left lower 
extremity paresis with foot drop secondary to old injury; and 
the February 2010 VA examiner diagnosed the Veteran with 
degenerative disk disease of the lumbar spine with noted 
atrophy to the left lower extremity.  

As an initial matter, the issue of whether the Veteran is 
entitled to service connection for disabilities of the left 
knee and/or lumbar spine is not before the Board at this 
time.  As such, to the extent that the Veteran has been 
diagnosed with a left knee and/or lumbar spine disorder and 
an opinion rendered as to the etiology of those disorders, 
those findings will not be discussed at this time.  The 
Veteran's lumbar spine disability, however, must be discussed 
in the context of the present claim.  

The Veteran's left lower extremity, to include his foot, has 
been diagnosed with several disorders, to include foot drop 
(July 2008 feet examination), paresis with foot drop 
(December 2009 feet examination), and atrophy of the left 
lower extremity (February 2010 feet and joints examination).  
The Board finds that based on the opinions provided by each 
examiner, service connection for the neurological findings 
associated with the Veteran's left lower extremity is not 
warranted.  This is so because the July 2008 feet examiner 
found that the Veteran's left foot was normal except for 
dropped foot, which is due to L4-5 neurological deficit as a 
result of his back problem and radiculopathy; and the 
December 2009 examiner, while noting that it is more than 
likely than not that the Veteran's current left foot and leg 
disability had its onset during active service and is 
definitely related to the in-service injury, employed the 
rationale that the Veteran obviously had an initial lower 
back injury resulting in a compression neuropathy to the left 
lower extremity which over time resulted in weakness.  In 
light of the opinions provided in July 2008 and December 
2009, both of which indicate that the Veteran's left lower 
extremity neurological disorder is etiologically related to a 
lumbar spine disorder, for which service connection has not 
been claimed or established, service connection for foot drop 
and/or paresis with foot drop is not warranted.  Service 
connection is also not warranted for any atrophy to the left 
lower extremity, since this condition has also been 
associated with degenerative disk disease of the lumbar 
spine.  

The Board also points out that x-rays of the left femur in 
March 2005 showed no bony or soft tissue changes; therefore, 
in the absence of a current disability, service connection 
for a left thigh/femur disability is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service 
connection cannot be sustained).  The indications of a left 
thigh disability in the medical records appear to refer to 
neurological findings, which, as noted above, have been 
associated with the Veteran's nonservice-connected low back 
disorder.  While the July 2008 VA examiner stated that a left 
hip/thigh disability had its onset during active service, he 
appeared to be referencing the left hip and thigh as one 
disability, as a left thigh disability was not diagnosed on 
examination at that time.  Rather, the diagnosis was 
degenerative joint disease of the left hip.  

The Board does find that service connection is warranted for 
a left hip disorder and left foot disorder, diagnosed as 
degenerative joint disease.  While it acknowledges that the 
left hip arthritis was noted by the examiner who conducted 
the July 2008 joints examination to have been aggravated by 
left foot drop, it was also the examiner's opinion that it is 
at least as likely as not that any current left hip 
disability had its onset during active service or is related 
to any in-service disease or injury.  X-rays of the left foot 
in July 2008 also showed degenerative joint disease, and it 
was noted that this could be related to sequela of prior 
trauma.  In light of this medical evidence, which shows an 
etiological relationship between the Veteran's current left 
hip degenerative joint disease and left foot degenerative 
joint disease and his active service, and given the findings 
discussed above regarding his receipt of a combat citation 
and his competent and credible assertions regarding an in-
service injury, the Board resolves reasonable doubt in the 
Veteran's favor by finding that service connection for a left 
hip degenerative joint disease and left foot degenerative 
joint disease is warranted.  38 C.F.R. §§ 3.102, 3.303 
(2009).  


Duties to notify and assist

As the claims for service connection for degenerative joint 
disease of the left hip and left foot have been granted, the 
duty to notify and assist has been met to the extent 
necessary with respect to these claims.

With respect to the left thigh, as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will 



assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Prior to the initial adjudication of 
the claim, an RO letter dated in January 2004 informed the 
Veteran of all three elements for a claim of service 
connection as required by 38 C.F.R. § 3.159(b), as stated 
above.  By letter dated March 2006, he was also informed of 
how VA determines disability ratings and effective dates.  
The claim was readjudicated in a March 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and post-service treatment records were obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.   The instructions in the Board's 
April 2008 remand were complied with, as the Veteran was 
provided appropriate VA examinations, as set forth above. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and 



assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

Service connection for a left hip degenerative joint disease 
is granted.  

Service connection for a left foot degenerative joint disease 
is granted.  

Service connection for a left thigh disorder is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


